DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed April 12, 2022, has been entered.  Claims 27, 29-35, 37-39, 41 and 42 are pending in the application.  Claims 28, 36, 40 and 43-46 have been cancelled.  All previous rejections of and objections to claims 28, 36, 40 and 43-46 have been withdrawn in view of the cancellation of these claims.  The previous objection to the drawings has been withdrawn in view of the filing of amended drawings.  The previous claim objections have been withdrawn in view of applicant’s claim amendments.  The previous 101 and 112 rejections of claim 37 have been withdrawn in view of the amendments to claim 37.  The previous 102 rejections over Prakash et al. have been withdrawn in view of applicant’s amendments to claim 27.  The previous prior art rejections over Boghani et al. alone have been withdrawn in view of applicant’s amendments to claims 41 and 42.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0275147).
Regarding claim 27, Prakash et al. teach a sweetening composition comprising a synthetic sweetener that can be neohesperidin dihydrochalcone in combination with a sweet tasting improving carbohydrate that can be gamma-cyclodextrin [0794].
Given that Prakash et al. disclose a sweetening composition comprising a synthetic sweetener in combination with a sweet taste improving carbohydrate, where the synthetic sweeteners include neohesperidin dihydrochalcone and the sweet taste improving carbohydrates include gamma-cyclodextrin, it would have been obvious to have arrived at a composition as claimed where Prakash et al. teach the claimed components together in a sweetening composition.
Regarding the ratios in claims 27 and 29-35, Prakash et al. teach the weight ratios of synthetic sweetener (i.e., neohesperidin dihydrochalcone) to sweet tasting improving carbohydrate (i.e., gamma-cyclodextrin) ranging from 10:1 to 1:10, for example [0879].  These weight ratios taught by Prakash et al. provide for ratios that overlap the claimed molar ratios, based on the molar masses of NHDC and gamma-cyclodextrin reported on p. 39 lines 19-20 of the instant specification.  Given that both the prior art and the instant invention teach the combination of NHDC and gamma-cyclodextrin as a sweetening composition, the claimed ratios are not considered to provide an unexpected result as one of ordinary skill would have been able to have arrived at the ratios through no more than routine experimentation.
Regarding claim 37, Prakash et al. teach their sweetening composition to be used to sweeten ingestible products including foods and pharmaceuticals [0040].
Regarding claim 38, where Prakash et al. teach or render obvious the sweetening composition as set forth above with regard to claim 27, Prakash et al. further teach a method of sweetening an ingestible composition comprising adding the sweetener compositions of their invention to ingestible products [0882].
Regarding claim 39, where Prakash et al. teach or render obvious the sweetening composition as set forth above with regard to claim 27, Prakash et al. further teach ingestible products comprising the sweetener composition [0883-0884].

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2011/0104329; hereinafter Boghani ‘329) in view of Boghani et al. (US 2006/0068059; hereinafter Boghani ‘059).
Regarding claims 40 and 41, Boghani ‘329 teaches neohesperidin dihydrochalcone (NHDC) (i.e., sweetener potentiator) in combination with beta-cyclodextrin (e.g., Examples 1 and 5; [0298, 0308]).  This composition is then added to an ingestible product with an unpleasantly tasting substance (e.g., high intensity sweetener) (Example 6).  High intensity sweeteners are known to have unpleasant aftertastes [0006].  Boghani ’ 329 generally teaches cyclodextrins for encapsulation [0177], but does not specifically teach gamma-cyclodextrin.
 Boghani ’059 teaches cyclodextrins as encapsulating agents, including both beta-cyclodextrin and gamma-cyclodextrin [0066].
Therefore, where Boghani ’ 329 teaches cyclodextrins, generally, as suitable encapsulation agents for taste potentiator compounds, and where Boghani ’059 teach gamma- and beta-cyclodextrin as interchangeable encapsulation agents, it would have been obvious to have utilized the gamma-cyclodextrin of Boghani ‘059 to encapsulate the NHDC in Boghani ’ 329 with the reasonable expectation that a suitably encapsulated NHDC would have been provided.  Further, this would have required no more than routine experimentation as gamma- and beta-cyclodextrin are taught by the prior art to be used interchangeably.  Additionally, based on the teachings of Boghani ‘329, it would have been obvious to have added the encapsulated NHDC to a composition comprising an unpleasantly tasting substance (i.e., high intensity sweetener) in order to improve the taste of the composition.  This would have required no more than routine experimentation, as Boghani ‘329 teach encapsulated NHDC in compositions that also comprise unpleasantly tasting substances.

Response to Amendment

The declaration under 37 CFR 1.132 filed April 12, 2022, is insufficient to overcome the rejections based upon Prakash et al. as set forth in the last Office action because:  the results shown are not convincing evidence of unexpected results sufficient to outweigh the prima facie case of obviousness set forth in the rejection.
Declarant compared a solution of a NHDC-gCD complex with solutions of aspartame with beta- and gamma-cyclodextrin and concluded that the aspartame-cyclodextrin mixtures showed “no significant increase” in sweetness, and presented a “lower improvement” than observed with the NHDC-gamma-cyclodextrin complex (pp. 2-4).
These showings are not convincing to overcome the rejections over Prakash where Prakash et al. specifically teaches NHDC as a sweetener contemplated to be combined with gamma-cyclodextrin at [0794] and teaches a variety of ratios for this combination at [0879].  One of ordinary would have been able to combine the different sweeteners with gamma-cyclodextrin to arrive at the claimed invention through no more than routine experimentation.  The fact that the combination of aspartame with gamma- or beta-cyclodextrin provides a different result than NHDC combined with gamma-cyclodextrin is not considered sufficient to outweigh the prima facie case of obviousness where Prakash et al. clearly suggest combinations of NHDC with gamma-cyclodextrin and where Prakash et al. teach several other sweeteners to combine with gamma-cyclodextrin, not only NHDC and aspartame.

Response to Arguments

Applicant's arguments filed April 12, 2022, have been fully considered but they are not persuasive.
Regarding the rejections over Prakash, Applicant points to the declaration as showing evidence of unexpected results to rebut the prima facie case of obviousness (Remarks, pp. 8-9).
The Examiner carefully considered the declaration but did not find the results convincing to outweigh the prima facie case of obviousness set forth in the rejection.  The declaration is addressed in more detail above in the “Response to Amendment” section.
Regarding the rejections over Boghani, Applicant argues that Boghani does not disclose the composition (i.e., chewing gum) having an unpleasantly tasting substance (Remarks, p. 9).
This argument is not persuasive.  As set forth in the rejection, Boghani indicates that high intensity sweeteners, which are included in the chewing gum example, are known to have unpleasant aftertastes.  The Examiner further notes that the high intensity sweeteners taught by Boghani in Example 6 are aspartame, acesulfame K, and/or sucralose.  Applicant’s specification at p. 24 lines 25-30 includes both aspartame and sucralose as substances having an unpleasant taste.  Therefore, the composition of Boghani is considered to include an unpleasantly tasting substance to meet the claims, contrary to Applicant’s arguments.  
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791